IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 300 EAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 HAROLD COST,                                  :
                                               :
                     Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 4th day of December, 2018, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


      (1)    Did not the Superior Court panel misapply and expand this Court’s decision
             in Commonwealth v. Lyles, 97 A.3d 298 (Pa. 2014), in reversing the grant
             of suppression by the trial court, because where two officers retain control
             of a person’s identification in order to run a background check while
             continuing to question him about his possessions, the interaction is
             escalated from a mere encounter to an investigative detention?